Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on December 1, 2021.

Status of Claims
Cancellation of claim 5 is acknowledged.
Claims 1, 3-4, 7, 9-16 and 18-22 are currently pending and are the subject of this office action.
Claims 7, 10, 16 and 18-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2019.
Claims 1, 3-4, 9, 11-15 and 22 are presently under examination as they relate to the following species:

1- DIMATE:

    PNG
    media_image1.png
    61
    119
    media_image1.png
    Greyscale
 as the compound of formula I, and
2- leukemia as the type of cancer being treated.

Priority
The present application is a 371 of PCT/EP2016/074697 filed on 10/14/2016, and claims priority to foreign application: EPO 15306649.3 filed on 10/15/2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 11-14 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Fournet et. al. (US 2007/0032476, cited in prior office action) in view of Estrela et. al. (Critical Reviews in Clinical Laboratory Sciences (2006) 43:143-181, 

For claims 1, 11-14 and 22, Fournet teaches a method of treating cancer comprising the administration of a composition comprising a compound of formula (I) (see [0012] and [0015]):

    PNG
    media_image2.png
    77
    142
    media_image2.png
    Greyscale
wherein: the compound of formula (I) can be: DIMATE (see [0037] and Example 1, paragraph [0108]), and wherein:  the cancer being treated is leukemia (see [0012]).  The authors also teach that these compounds are inhibitors of L1210 leukemia cell growth in vitro due to partly an increase in apoptosis (see paragraphs [0131] through [0138]).

Fournet does not teach that the patient has to be identified by measuring the levels of H2O2 and GSH.
However, Merino teaches that leukemia is associated with high levels of reactive oxygen species (ROS) (see for example [0005] and [0031]), wherein the ROS species can be hydrogen peroxide (H2O2, see [0029]).
Estrela teaches that multidrug resistance in cancer cells is associated with high levels of Glutathione (GSH) (see entire document) and Geroni teaches that normal L1210 leukemia cells have 7.7 nmol per 1,000,000 cells (see [0056]) which results in 0.19 nmol of GSH per 25,000 cells which anticipates the instantly claimed range of less than 0.5 nmol for 25,000 cells.

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to further:
a) Measure the amount of H2O2 level in the cancer cell of a leukemia patient, since most leukemia patients have overproduction of H2O2 compared to a control value (i.e. a cell not suffering from leukemia),
b) Measure the amount of GSH in the leukemia cells, since excessive amounts of GSH are associated with drug resistance and make sure that the amount of GSH corresponds, or it is close to the normal GSH level expected (i.e. 0.19 nmol of GSH per 25,000), 
and if the patient shows: 1- high level of H2O2 compared to a non-leukemia patient and 2- GSH levels around 0.19 nmol of GSH per 25,000 cells, all of which is consistent with the expected parameters for a leukemia patient, then administer to the patient a therapeutically effective amount of DIMATE, which according to Fournet has already be proven to be effective in treating leukemia in general, thus resulting in the practice of claims 1, 11-14 and 22 with a reasonable expectation of success.

2) Claims 3-4 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Fournet et. al. (US 2007/0032476, cited in prior office action) in view of Estrela et. al. (Critical Reviews in Clinical Laboratory Sciences (2006) 43:143-181, cited in prior office action), Geroni et. al. (US 2003/0207794, cited in prior office action) and Merino et. al. (US 2013/0230542, cited in prior office action) as applied to claims 1, 11-14 and 

Fournet in view of Estrela, Geroni and Merino teaches all the limitations of claims 3 and 9, except for the specific method of measuring H2O2.  However, Kumar teaches that H2O2 can be measured in cells by quantifying fluorescence (a form of luminescence) intensity (see page 1778 under determination of H2O2).
Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to measure the amount of hydrogen peroxide in the leukemic cells by quantifying the level of Fluorescence intensity, as disclosed by Kumar, thus resulting in the practice of claims 3 and 9 with a reasonable expectation of success.

For claim 4, the prior art is silent regarding the exact level of relative Fluorescence Intensity.  However, as stated before, Merino teaches that leukemia is associated with high levels of reactive oxygen species (ROS) (see for example [0005] and [0031]), wherein the ROS species can be hydrogen peroxide (H2O2, see [0029]), as such, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to  administer a compound of formula I to any patient showing any amount of hydrogen peroxide level in the cells which is above the control value (i.e. a normal non-leukemic cell), thus resulting in the practice of claim 4 with a reasonable expectation of success.



Fournet as evidence by Geroni and Merino teach all the limitations of claim 15, except for the fumarate salt of DIMATE.  However, Bastin teaches that once a chemical entity is known to have pharmaceutical activity making salts of the corresponding active agent is no more than routine experimentation in order to improve the bioavailability, stability, manufacturability of the drug (see abstract).  One of the salts recommended and extensively used in the prior art is fumarate (see Table 1).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to make any salt of the known active agent DIMATE, including fumarate, as taught by Bastin in order to improve the physicochemical characteristics of the compound DIMATE, thus resulting in the practice of claim 15 with a reasonable expectation of success.





Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant’s arguments:
Applicant reiterates that Fournet does not teach, disclose or suggest a method of treating cancer in a subject in need thereof, comprising identifying the subject as being in need thereof by “measuring the H2O2 level and the GSH level in cancer cells of said subject [and qualifying the subject as being in need of the treatment if] the cancer cells of said subject (i) have an increased level of H2O2 of at least 200% compared with basal level of H2O2 in normal cells originating from the same tissue as the cancer cells and (ii) have a level of GSH below 0.5 nmol for 25,000 cells,” as recited in independent claim 1.
Applicant further reiterates that Fournet is completely silent on H2O2 and GSH, and therefore cannot render obvious a method for identifying a subject for treatment based on measuring the levels of both of these markers in cancer cells from the subject. Fournet thus simply cannot render obvious the identification of the specific group of subjects with the claimed levels of H2O2 and GSH.	
Examiner’s response:
As Appellant pointed out, none of the above references by itself teaches all the limitations of the instant claims, if such were the case, a 102 rejection would have been issued.  However, the skilled in the art would have been motivated to combine those three references in order to arrive at the instant claims as previously discussed above. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments:
Not all leukemic cells meet the claimed dual conditions of the required H2O2 and GSH levels, and If only one of the two conditions is met, the treatment is ineffective.
These results thus show that the claimed dual conditions of the H2O2 and GSH levels is critical for the treatment to be effective. Applicant notes that Figures 6 to 8 of the Application as published also show the criticality of both of the H2O2 and GSH levels in determining whether the treatment will be effective in the subject.
Furthermore, as detailed in the Declaration, these dual conditions are not taught, disclosed or suggested by the cited references. Specifically, as discussed above, Fournet does not teach, disclose or suggest the claimed dual conditions of the H2O2 and GSH levels.
Examiner’s response:
The two conditions required by the claims: 1- increased levels of H2O2 of at least 200% and 2- levels of GSH below 0.5 nmol for 25,000 cells are separately taught by Merino and Estrela/Geroni respectively.   So it will be obvious for the skilled in the art, to measure either the amount of H2O2 or the amount of GSH or both and if the amounts of H2O2 and/or GSH are within the expected parameters of what is expected in leukemia 
True, nobody suggested the simultaneous measurements of both: ROS and GSH levels.  If that were the case a 102 anticipatory rejection would have been issued.  However, as stated above, both conditions and in the amounts claimed are known to be critical in the treatment of cancer, in particular: leukemia.  So even though nobody before this Application measured both, the fact remains that since both levels (ROS and GSH) are already known to be critical in the treatment of leukemia, it will be more than obvious to measure both levels before or during treatment.  In fact, nothing unexpected happens within the parameters claimed, since the treatment with DIMATE is still effective in treating leukemia.
Even though not all the leukemic cells overproduce H2O2 relative to non-cancer cells and have a GSH level below 0.5 nmol GSH per 25,000 cells, the skilled in the art will still be motivated to treat a leukemic patient with DIMATE regardless of those levels.  It is possible, based on Applicant assertions, that the treatment will work better within the levels of the instant claims, however, this by itself is not justification for allowance.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 7, 2021.